DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111 filed on June 2, 2021 in response to a non-final office action dated December 31, 2020.
Claims 1 – 8 and 18 – 29 are pending.
Claims 1 – 8 are amended.
Claims 9 – 17 are cancelled
Claims 18 – 29 are added.
Claims 1 – 8 and 18 – 29 are rejected.
Response to Arguments
Applicant’s arguments filed on 6/02/2021 have been fully considered and are persuasive to the rejection of claims from the last office action under 35 U.S.C. 102(a) (2), and under 35 U.S.C. 103, and said rejections are withdrawn, but applicant’s amendment necessitated a new search and consideration resulting in a new grounds of rejections for claims 1 – 7, 18, 20 – 27, and 29 under 35 U.S.C. 102 (a) (2), and a new grounds of rejection for claims 8, 19, and 29 under 35 U.S.C. 103.  The examiner here now responds to each argument.  Underlined text indicates claim language that was amended since the last office action.
In regard to claims 1 – 8, the applicant argues that in regard to the prior art (Annapragada, Annapragada in view of Kamalakantha,  Annapragada in view of Zhu, and Annapragada in view of Gitbal fails to teach or suggest the claims as amended.  The applicant states:
“ . . . Accordingly, Applicant respectfully submits that the cited references do not render claim 1 unpatentable. As claims 2-8 are dependent directly or indirectly on claim 1, Applicant respectfully submits that claims 2-8 are patentable over the cited references for at least the reasons that were discussed above for claim 1. In view of the foregoing, 
In response to the applicant’s argument:
The applicant so extensively amended the claims (independent claim 1 has all new limitations), with the dependent claims 2 -8 all amended, and claims 9 – 17 cancelled, and claims 18 – 29 added, so that the scope of the claims are substantially changed and applicants arguments are moot.  The applicant’s amendment necessitated further search and consideration which discovered the prior art described in the rejections below.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.
Priority
This application is claiming the benefit of prior-filed application No. 15/250887 (now U.S. Patent 10, 594,779) under 35 U.S.C. 120, 121,365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications were copending at the time of the filing date of the current application, the applicant is entitled to the benefit claim to the prior-filed application, which further claimed benefit of prior-filed provisional application No. 62,210,896 filed on August 27, 2015.  Therein, the applicant is entitled to a priority date of 8/27/2015.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/24/2021 were filed after the mailing date of the non-final office action on 12/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 21 are rejected on the ground of non-provisional nonstatutory anticipatory-type double patenting as being unpatentable over claims 1 and 17 of U.S. Patent 10,594,779.  Although the 
In regard to claim 1:
Application 16/693195
U.S. Patent 10,594,779
1. A method for sharing a limited number of database connections with a larger number of clients, the method comprising:
at a pooling component:
    1. A method for sharing a limited number of database connections with a larger number of clients, the method comprising: 
maintaining a plurality of incoming connections to a plurality of databases to process queries from a plurality of clients;
maintaining a plurality of incoming connections from a plurality of clients for a plurality of databases; 
defining a plurality of queuing pools, each queuing pool associated with at least one database and providing one or more outgoing connections to the associated database;
defining a plurality of queuing pools, each queuing pool associated with a database and providing one or more outgoing connections to the associated database;
selecting a queuing pool to store queries for each incoming connection from a client, wherein at least one queuing pool is used to store queries from at least two different clients, said queuing pools used to reduce a number of connections to the plurality of databases; and
based on a set of admissions policies that associate each queuing pool with a set of criteria to match to the incoming connections, selecting a queuing pool to assign each incoming connection; and  within a particular queuing pool selected for at least two different incoming connections from at least two different clients and a particular database, storing requests that 


providing responses to the clients based on responses that the databases provide to the forwarded queries.
forwarding the stored requests through two concurrent outgoing connections to the particular database for processing, wherein the particular queuing pool limits a number of concurrent connections to its associated database to a maximum number, wherein a number of incoming connections assigned to the particular queuing pool is greater than the maximum number, wherein a number of concurrent outgoing connections from the particular queuing pool to the associated database is smaller than the maximum number.

It is clear that all of the elements of the instant application 16/693195 (herein ‘195) claim 1 are to be found in U.S. Patent 10,594,779 (herein ‘779) claim 1 (as the instant application ‘195 claim 1 fully encompasses ‘779 claim 1).  The differences between the ‘195 claim 1 and 779 claim 1 lies in the fact that the ‘779 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘779 patent is in effect a “species” of the “generic” invention of ‘195 claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since ‘195 claim 1 is anticipated by claim 1 of ’779, it is not patentably distinct from ‘779 claim 1.
In regard to claim 21:
U.S. Application 16/693195
U.S. Patent 10,594,779
21. A non-transitory machine readable medium storing a program which when
executed on set of processing units of a host computer shares a limited number of databases with a larger number of clients, the program comprising a set of instructions for:
  17. A non-transitory machine readable medium storing a program which when executed on set of processing units of a host computer shares a limited number of databases with a larger number of clients, the program comprising sets of instructions for:
maintaining a plurality of incoming connections to a plurality of databases to process queries from a plurality of clients;
maintaining a plurality of incoming connections from a plurality of clients for a plurality of databases; 
defining a plurality of queuing pools, each queuing pool associated with at least one database and providing one or more outgoing connections to the associated database;
defining a plurality of queuing pools, each queuing pool associated with a database and providing one or more outgoing connections to the associated database;
selecting a queuing pool to store queries for each incoming connection from a client, wherein at least one queuing pool is used to store queries from at least two different clients, said queuing pools used to reduce a number of connections to the plurality of databases; and
based on a set of admissions policies that associate each queuing pool with a set of criteria to match to the incoming connections, selecting a queuing pool to assign each incoming connection; and
 within a particular queuing pool selected for at least two different incoming connections from at least two different clients and a particular database, storing requests that are for the 

providing responses to the clients based on responses that the databases provide to the forwarded queries.

forwarding the stored requests through two concurrent outgoing connections to the particular database for processing, wherein the particular queuing pool limits a number of concurrent connections to its associated database to a maximum number, wherein a number of incoming connections assigned to the particular queuing pool is greater than the maximum number, wherein a number of concurrent outgoing connections from the particular queuing pool to the associated database is smaller than the maximum number

It is clear that all of the elements of the instant application 16/693195 (herein ‘195) claim 21 are to be found in U.S. Patent 10,594,779 (herein ‘779) claim 17 (as the instant application ‘195 claim 21 fully encompasses ‘779 claim 17).  The differences between the ‘195 claim 21 and 779 claim 17 lies in the fact that the ‘779 claim includes many more elements and is thus much more specific.  Thus the invention of claim 17 of the ‘779 patent is in effect a “species” of the “generic” invention of ‘195 claim 21. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since ‘195 claim 21 is anticipated by claim 17 of ’779, it is not patentably distinct from ‘779 claim 17.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 7, 18, 20 – 27, and 29 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Singh et al. (U.S. 8,874,609 B1; herein referred to as Singh)
In regard to claim 1, Singh teaches a method for sharing a limited number of database connections with a larger number of clients (see abstract – “. . . a database accelerator is installed transparently in a network between database client and server systems. It maintains a pool of connections to the database server(s) for re-use as needed. Connection requests from client systems are received and completed by the accelerator, and queries received on such client-side connections are forwarded through pool connections toward the database servers. If no appropriate connections are available when needed for a particular query, the accelerator forms one by emulating a client system requesting a connection to the desired database server . . .”), the method comprising (Col 12: Lines 32-37 “. . . a method to get a connection request; a method to check for an available connection; a method to create a new connection; a method to maintain the number of existing active connections; and methods for manipulating various data variables in the pool object and its connection objects . . . “):
at a pooling component (e.g. accelerator) (see Col 1: Lines 20-28“. . . : The invention relates in general to accelerating the performance of database servers which are accessed with SQL requests from multiple client systems, and in particular, to an intervening accelerator system which receives SQL database queries from clients and forwards them to appropriate database servers through a pool of re-usable database connections, queuing SQL queries if appropriate connections are not currently available in the pool . . .”)
maintaining a plurality of incoming connections to a plurality of databases to process queries from a plurality of clients (see Col 2: Lines 37-55: “ . . . database accelerator according to the invention maintains a pool of connections to the database server(s). Connection requests from client systems are received and completed by the accelerator, and queries received on such client-side connections are forwarded through pool connections toward the database servers. Pools can be maintained separately per user, and new connections to the server(s) are created when needed (up to a maximum) using user credentials configured into the accelerator. The accelerator maintains the status of each connection in the pool, such as whether it is available or currently in use, awaiting a response to a pending query. If no connections are available to the type of server required for a particular query, then the accelerator forms such a connection, for example by emulating a client system requesting a connection to the desired database server. If the maximum number of connections has already been reached for the required type of database server, then the query can be queued until a connection becomes available in the pool . . . “);
defining a plurality of queuing pools (e.g. connection pools), each queuing pool associated with at least one database (e.g. database servers) and providing one or more outgoing connections to the associated database (Col 2: Lines 56-65 :” . . . if more than one type of database server is present (for example read-only servers and read-write servers), then separate connection pools are maintained for each server type. A second type of database server can be designated as a back-up for queries that ;
selecting a queuing pool to store queries for each incoming connection from a client (see Col 3: Lines 37-45:” . . . the invention can maintain two separate connection pools, one for read-only servers and one for read-write servers. Based on whether the query is a read or a write query, the accelerator looks up the appropriate connection pool for it. The pools can contain information about the number of passive (available) connections created to each server, and other metadata. An active/passive flag associated with each connection signifies whether that connection is being used by an existing query or is idle . . .”), wherein at least one queuing pool is used to store queries from at least two different clients (see Col 5: Lines 10-26 “. . . FIG. 1 illustrates the network architecture of a typical two-tier database driven arrangement, with a database accelerator according to the invention transparently inserted into the architecture. The architecture includes clients 110-1, 110-2, 110-3, . . . , 110-n (illustratively 110), the database accelerator 111, and database servers 112-1, 112-2, . . . , 112-n (illustratively 112). The clients 110 in this embodiment are executing a simple database-driven application which is not cluster-ware. That is, the application directs all queries, whether read or write, to a single IP address and port combination at which it expects the single database server is present. Transparently to the client applications, however, the single IP address and port combination belongs to the database accelerator 111 rather than to a database server. Thus all database queries from the clients 110 are received at the database accelerator via a network port on the database accelerator 111 . . .”), said queuing pools used to reduce a number of connections to the plurality of databases (see Col 3: Lines 8- 19: “ . . . The accelerator acts as a layer between user applications and database servers, without the user applications required to change their method of creating database connections, or any additional software being installed on the application server, or the database server or cluster.  Such a  The connection pooling technique proves effective based on the fact that, eventually there exists enough passive connections for every database server/user application, and new connections need not be created as often as before. Thus the connection pooling technique can greatly reduce the response time of database servers in creating database connections . . .”); and
forwarding queries from the queuing pools to the databases associated with the queuing pools (Col 6: Lines 7-23 “ . . . For the connection pooling feature, the accelerator 111 maintains or more pools of server-side authenticated connections to the database servers 112. When a query transaction completes, instead of tearing down the connection, the accelerator 111 maintains it in the pool and marks it as inactive. A future database query arriving from any of the clients 110 with the same user login can then be forwarded on one of the pooled server-side connections to an appropriate database server without having to re-establish a new authenticated server-side connection. Server side connections are created when needed, up to a user-configurable maximum per server. If the accelerator 111 has a query to forward to a database server 112, and no connections are currently available, and the maximum number of connections has already been reached, then the accelerator 111 will hold the query in a queue until an appropriate server-side connection becomes available . . .”) ;
providing responses to the clients based on responses that the databases provide to the forwarded queries (Col 5: Lines 52-61 “ . . . For query caching, the database accelerator 111 determines whether each incoming query has a response already stored within a cache memory in the database accelerator 111. If so, then the database accelerator 111 response to the client system with the cached response. If the data is not already stored in me accelerator cash, then the accelerator 111 forwards the query to an appropriate database server 112. When the response comes back, the database accelerator 
In regard to claim 2, Singh teaches wherein the pooling component routes each incoming client connection to a queuing pool based on a policy (e.g. rule) that associates each queuing pool with a set of criteria (e.g. read query or write query)to match to the incoming connections (see Col 21: Lines 58-67 “ . . . Query Processor 1813 accepts the queries which the clients provide the Database Emulator, and makes decisions on what is to be done with these queries based on the rules defined by the administrator via the configuration manager. If it identifies the query as a read or select query, then it checks the cache to see if that query's resultant data is already available, and if it is available, returns the result back to the database emulator to be passed to the client. If it finds that the result is not in cache, then it sends the query to be processed to the appropriate server with read query ability via the connection pool. If it identifies the query as a write query, it sends the query to an appropriate server with write query ability via the connection pool . . .”)
In regard to claim 3, Singh teaches wherein each queuing pool limits a number of concurrent connections permitted to the pool’s associated database (see Col 2: Lines 65-67; Col 3: Lines 1-5 “ . . . If the maximum number of connections has already been reached for all database server types, then the query can be queued until a connection becomes available in one of the designated pools. Among other things, this feature permits an accelerator to be aware of any underlying master-slave architecture on the database cluster, to enable scalability across a varied set of cluster configurations. . . . “).
In regard to claim 4, Singh teaches wherein there are fewer queuing pools than clients (see Col 20 Lines 36-47: “ . . . The sample sequence of FIG. 16 illustrates the use of a single server-side connection in the connection pool for more than one query which may come from different client systems. In step 1610, the database accelerator 111 receives a first query from a first one of the client systems 110 on the database accelerator network port. In step 1612, as an example, the database , and the queuing pools reduce the number of connections to the plurality of databases by requiring the database to have connections with a smaller number of queuing pools rather than a larger number of clients (see Col 22: Lines 4-14” . . . Connection Pool 1814 maintains the list of any server connections created by the database client to the various database servers in the cluster. It allows to sort this list by number of connections to a particular server, type of connections (read-only or read/write), as well as utilized or unutilized connections. It also maintains a FIFO query queue when the maximum number of connections to the servers have been reached, and more queries are waiting to be processed. When a connection becomes available, the connection pool checks the queue, and sends any waiting queries to the appropriate servers via the cluster client. . . .”).
In regard to claim 5, Singh teaches wherein each queuing pool limits a number of connection requests that can be waitlisted within the queue (see .Col 11: Lines 45-52: “. . . If in step 215 it was determined that the maximum connection limit had been reached for all the read/write servers, then in step 217, the query is held in a queue until a connection becomes available for the current user. Again, once a connection to a read/write server is available the query in the queue will be executed using the connection. At that time the query is forwarded to a server 112 using the newly available connection . . .”).
In regard to claim 6, Singh teaches further comprising providing a control module (e.g. configuration manager) configured to allow administrators to configure each pool (see Col 8: Lines 48-53 “. . . In a configuration step not shown in FIG. 2, prior to arrival of a query, a database administrator has already entered the list of servers that the database accelerator can access, and has designated each of them as a read server or a read/write server. The database administrator also enters a connection  Configuration Manager 1810 allows administrators manage the configuration and network settings of the clusters, to add or remove servers into the cluster's configuration, and specify the functions they perform, and their capacity (read only, read-write, maximum number of connections). Also allows configuration of other parameters like the users, authentication offload, query firewall, and cache management. . ,”).
In regard to claim 7, Singh teaches further comprising:
storing requests that are for a particular database and that are received from two different clients (see Col 6: Lines 26-31” . . .  a "client system" can run multiple "client applications" within a single instance of an operating system. It is the client applications which make database queries and receive the results, but because of such applications, the client system as a whole can also be said to make database queries and receive the results. . . .”) through two different incoming connections in a particular queuing pool (Col 12: Lines 15-31: “. Each connection pool includes the IP address and port number for each server of the respective type, as designated by the user during the configuration process. It also includes indication of the maximum number of connections allowed for each of the servers, as well as an indication of the number of connections currently in the pool. The connection pool also contains a separate connection object for each of the connections in the pool. An example connection object 1914 is shown in FIG. 19, and it can be seen that includes the IP address and port number for the connection (the network address to which queries using the particular connection should be sent); the status of the connection (active or available), authenticated user information for the connection; the name of the database for the connection; and an indication of when the last query was executed on this connection (so that long-unused connections can be torn down). . . “) and
forwarding the stored requests through two concurrent outgoing connections to the particular database for processing (Col 11: Lines 53-63” . . . It will be appreciated that the process flow of FIG. 2 (from step 202 on) is for a single query. In practice many queries will be received from one or more of 
In regard to claim 18, Singh teaches wherein at least one particular queuing pool is associated with two or more databases (see Fig. 2C, Col 10: Lines 27-43 “. . . FIG. 2C is a flowchart detail of step 206C (FIG. 2A), for selecting a server-side connection for a read query. Two separate connection pools are maintained: one for connections to the read-only servers and the other for connections to the read/write servers. These connection pools are user-specific. In step 241 it is determined whether a connection is available in the read-only connection pool. If so, then in step 207 a connection from the pool is selected for use in forwarding the query. If there are more than one connection to a read-only server available, then any desired algorithm can be used to choose among them. For example, a round robin algorithm can be used, or an available connection can be used to a server which currently has the fewest active connections. Yet another algorithm involves keeping track of the query response times achieved by the various database servers, and choosing an available connection directed to the fastest server . . . “).
In regard to claim 20, Singh teaches wherein at least one particular queuing pool limits a number of concurrent connections to its associated database to a maximum number (see Col 10: Lines 44-52: “. . . If step 241 determines that no existing connections are currently available for the current user to any of the read-only servers, then in step 208, the database accelerator 111 determines whether the maximum connection limit has been reached for all the read-only servers. If not, then in step 209, a new connection is created to one of the read-only servers and marked as available. This is then the connection that is selected for forwarding the query. Again, if more than one of the read-only servers is , wherein a number of incoming connections (e.g. read only) assigned to the particular queuing pool is greater than the maximum number (see Col 10: Lines 55-62: “. . . If in step 208 it was determined that the maximum connection limit had been reached for all the read-only servers, then in step 210, the read/write connection pool is checked for available connections. If one or more are available, then one of these connections is selected for handling the read query (step 242). Again, any desired algorithm can be used to select an available connection from this pool when more than one are available . . .”), wherein a number of concurrent outgoing connections (e.g. read/write) from the particular queuing pool to the associated database is smaller than the maximum number (see Col 10: Lines 63-67; Col 11: Lines 1-3: “ . . . If step 210 determined that there are no currently available connections in the read/write connection pool either, then in step 211, the database accelerator 111 determines whether the maximum connection limit has been reached for all the read/write servers. If not, then in step 212 a new connection is created to one of the read/write servers for which the limit has not yet been reached, and that connection is used for handling the read query . . . “)
In regard to claim 21, Singh teaches a non-transitory machine readable medium storing a program which when executed on set of processing units of a host computer (see Col 23: Lines 53-67 “ . . . Memory subsystem 2026 typically includes a number of memories including a main random access memory (RAM) 2030 for storage of instructions and data during program execution and a read only memory (ROM) 2032 in which fixed instructions are stored. Main memory 2030 also typically stores the in-memory cache in the accelerator 111. File storage subsystem 2028 provides persistent storage for program and data files, including the persistent cache backup, and may include a hard disk drive, a floppy disk drive along with associated removable media, a CD ROM drive, an optical drive, a solid state drive, or removable media cartridges. The databases and modules implementing the functionality of  shares a limited number of databases with a larger number of clients (see Col 1: Lines 20-28“. . . : The invention relates in general to accelerating the performance of database servers which are accessed with SQL requests from multiple client systems, and in particular, to an intervening accelerator system which receives SQL database queries from clients and forwards them to appropriate database servers through a pool of re-usable database connections, queuing SQL queries if appropriate connections are not currently available in the pool . . .”)
, the program comprising a set of instructions for (Col 24: Lines 1-9 “. . . The host memory 2026 contains, among other things, computer instructions which, when executed by the processor subsystem 2014, cause the computer system to operate or perform functions as described herein. As used herein, processes and software that are said to run in or on "the host" or "the computer", execute on the processor subsystem 2014 in response to computer instructions and data in the host memory subsystem 2026 including any other local or remote storage for such instructions and data. . .”):
maintaining a plurality of incoming connections to a plurality of databases to process queries from a plurality of clients (see Col 2: Lines 37-55 as described for the rejection of claim 1 and is incorporated herein);
defining a plurality of queuing pools (e.g. connection pools), each queuing pool associated with at least one database (e.g. database servers) and providing one or more outgoing connections to the associated database (see (Col 2: Lines 56-65 as described for the rejection of claim 1 and is incorporated herein);
selecting a queuing pool to store queries for each incoming connection from a client (see Col 3: Lines 37-45 as described for the rejection of claim 1 and is incorporated herein), wherein at least one queuing pool is used to store queries from at least two different clients (see Col 5: Lines 10-26 as , said queuing pools used to reduce a number of connections to the plurality of databases (see Col 3: Lines 8- 19, Col 3: Lines 62-67 as described for the rejection of claim 1 and is incorporated herein); and
forwarding queries from the queuing pools to the databases associated with the queuing pools (see Col 6: Lines 7-23 as described for the rejection of claim 1 and is incorporated herein);
providing responses to the clients based on responses that the databases provide to the forwarded queries (see Col 5: Lines 52-61 as described for the rejection of claim 1 and is incorporated herein).
In regard to claim 22, Singh teaches wherein the program further comprises a set of instructions for routing each incoming client connection to a queuing pool based on a policy (e.g. rule) that associates each queuing pool with a set of criteria (e.g. read query or write query) to match to the incoming connections (see Col 21: Lines 58-67 as described for the rejection of claim 2 and is incorporated herein).
In regard to claim 23, Singh teaches wherein each queuing pool limits a number of concurrent connections permitted to the pool’s associated database (see Col 2: Lines 65-67; Col 3: Lines 1-5 as described for the rejection of claim 3 and is incorporated herein).
In regard to claim 24, Singh teaches wherein there are fewer queuing pools than clients (see Col 20 Lines 36-47 as described for the rejection of claim 4 and is incorporated herein):, and the queuing pools reduce the number of connections to the plurality of databases by requiring the database to have connections with a smaller number of queuing pools rather than a larger number of clients (see Col 22: Lines 4-14 as described for the rejection of claim 4 and is incorporated herein).
In regard to claim 25, Singh teaches wherein each queuing pool limits a number of connection requests that can be waitlisted within the queue 
In regard to claim 26, Singh teaches further comprising a set of instructions for providing a control module (e.g. configuration manager) configured to allow administrators to configure each pool (see Col 8: Lines 48-53 as described for the rejection of claim 6 and is incorporated herein).
In regard to claim 27, Singh teaches wherein the program further comprises sets of instructions for: storing requests that are for a particular database and that are received from two different clients (see Col 6: Lines 26-31 as described for the rejection of claim 7 and is incorporated herein) through two different incoming connections in a particular queuing pool (see Col 12: Lines 15-31 as described for the rejection of claim 7 and is incorporated herein):; and
forwarding the stored requests through two concurrent outgoing connections to the particular database for processing (see Col 11: Lines 53-63 as described for the rejection of claim 7 and is incorporated herein).
In regard to claim 29, Singh teaches wherein at least one particular queuing pool limits a number of concurrent connections to its associated database to a maximum number (see Col 10: Lines 44-52 as described for the rejection of claim 20 and is incorporated herein), wherein a number of incoming connections (e.g. read only) assigned to the particular queuing pool is greater than the maximum number (see Col 10: Lines 55-62 as described for the rejection of claim 20 and is incorporated herein), wherein a number of concurrent outgoing connections (e.g. read/write) from the particular queuing pool to the associated database is smaller than the maximum number (see Col 10: Lines 63-67; Col 11: Lines 1-3 as described for the rejection of claim 20 and is incorporated herein).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. 8,874,609 B1; herein referred to as Singh) as applied to claims  1 – 7, 18, 20 – 27, and 29  in view of Kasten et al. (U.S. 2007/0136311 A1; herein referred to as Kasten)
In regard to claim 8, Singh fails to explicitly teach further comprising trace monitoring each incoming connection to identify two or more of:  a time when a request was received, time spent waiting for admission to a pool, a transcript of the request, a time when first data pursuant to the client database request is received, and a time when a client database request is completed.  However Kasten teaches further comprising trace monitoring each incoming connection to identify two or more of (see ¶ [0019] “ . . . Connection pooling for the DBIT driver 106 connections may be provided through a connection pooling process, which in one embodiment may be based on an open software package, such as Apache Commons DBCP, etc. Additionally, the connection pooling may provide control over the flushing of the connection pool, monitoring/statistics for the connection pool, control and monitoring of query statement caches, control over pool actions when exceptions are received from the DBIT server 108, and the ability to add advanced features like dynamic setting of pool configuration parameters during runtime without requiring application restarts and flushing of individual connections in the connection pool. The connection pooling may be implemented in a general pluggable driver manner, so that the connection pooling implementation may be easily replaced with a different connection pooling implementation and is compatible to use in the system for both DBIT server 108 connections as well as :  a time when a request was received, time spent waiting for admission to a pool (see ¶ [0031] “ . . . ability to easily obtain and/or easily implement custom metrics for reporting to a configurable centralized and local logging and statistics gathering system; for example, current pool size, current prepared statement cache size, prepared statement cache eviction count, thread wait for connection count, thread wait for connection timeout count, running average wait for connection time, connection orphan count, creates, destroys, etc;  . . . “) , a transcript (e.g. logging) of the request (see ¶ [0032] “ . . .  configurable logging of warnings/errors to a centralized and local logging and statistics gathering system when certain events happen like waiting for connections (even when it doesn't result in a timeout), orphaned connections, etc. . . .”), a time when first data pursuant to the client database request is received, and a time when a client database request is completed(see ¶ [0052] “ . . . . a queue monitoring thread 216 may be used to monitor the state of requests on the various queues to check for stale requests that have been sitting in the queue too long. Stale requests may be defined as requests that have exceeded their time to live (TTL) for a given queue, where TTL is the maximum amount of time allowed for a request to sit in a queue before the system should give up on trying to get it completed and just return an error to the client in a timely manner, so that the client doesn't abandon the request and the DBIT server can recover from a potential flood of backed up requests. Requests that have exceeded a TTL timeout may be removed from the work queue (not shown) and placed in the error processing queue (not shown) by the queue monitoring thread. This mechanism may protect against the DBIT server 108 becoming overwhelmed by backlogged requests and provides a controlled and timely response to the client (e.g., application server 102), so that it may retry its request as previously described in a timely manner . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for the management of connection pools 
In regard to claim 28, Singh fails to explicitly teach wherein the program further comprises a set of instructions for trace monitoring each incoming connection to identify two or more of: a time when a request was received, time spent waiting for admission to a pool, a transcript of the request, a time when first data pursuant to the client database request is received, and a time when a client database request is completed.  However Kasten teaches wherein the program further comprises a set of instructions for trace monitoring each incoming connection to identify two or more of (see ¶ [0019] as described for the rejection of claim 8 and is incorporated herein) : a time when a request was received, time spent waiting for admission to a pool(see ¶ [0031] as described for the rejection of claim 8 and is incorporated herein), a transcript of the request (see ¶ [0032] as described for the rejection of claim 8 and is incorporated herein), a time when first data pursuant to the client database request is received, and a time when a client database request is completed (see ¶ [0052] as described for the rejection of claim 8 and is incorporated herein).
The motivation to combine Kasten into Singh is described for the motivation of claim 8 and is incorporated herein.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. 8,874,609 B1; herein referred to as Singh) as applied to claims 1 – 7, 18, 20 – 27, and 29 in view of Yang et al. .
In regard to claim 19, Singh fails to expclitly teach further comprising performing a load balancing operation at the particular queuing pool to distribute queries a plurality of incoming connections from a plurality of clients among the two or more databases.  However Yang teaches further comprising performing a load balancing operation at the particular queuing pool to distribute queries a plurality of incoming connections (Col  from a plurality of clients among the two or more databases (Col 12: Lines 25-35 “ . . . each application server 600 is configured to handle requests for any user associated with any organization that is a tenant. Because it is desirable to be able to add and remove application servers from the server pool at any time for any reason, there is preferably no server affinity for a user and/or organization to a specific application server 600. In one embodiment, therefore, an interface system implementing a load balancing function (e.g., an F5 Big-IP load balancer) is communicably coupled between the application servers 600 and the user systems 512 to distribute requests to the application servers 600 . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for servicing requests in an environment having multiple application servers each having one or more queues to store indications of requests to be serviced by the application servers that can be chosen using different algorithms, as taught by Yang, into a method and system for managing a database accelerator that uses connection pools to manage connection requests between clients and database servers, as taught by Singh.  Such incorporation enables the connection requests to be load balanced across different databases if desired. 
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JAMES N FIORILLO/               Examiner, Art Unit 2444